DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 20 were modified and claim 5 was canceled in an amendment filed on September 14, 2022.
Claims 1-4 and 6-20 are pending.
Claims 1-2, 4, 6-10, and 17-19 are rejected under 35 U.S.C. §102(a)(1)/102(a)(2).
Claims 3, 11-16, and 20 are rejected under 35 U.S.C. §103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-10, and 17-19
Claims 1-2, 4, 6-10, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hu et al. (U.S. Patent No. 9,740,474).

Regarding claim 1, Hu discloses: 
A method of monitoring an operating state of a computing device, the method comprising: 
running a system agent on the computing device (Hu: Col. 2, Lines 36-63 (use of hang monitor)); 
executing an introduced process on the computing device (Hu: Col. 2, Lines 36-63 (executing upgrade process)); 
capturing a captured parameter relating to at least one of the system agent and the introduced process, wherein the captured parameter comprises a time taken to execute the introduced process (Hu: Col. 3, Lines 17-34 (hang monitor accesses runtime execution timing data for upgrade process)); 
comparing the captured parameter to at least one pre-determined parameter (Hu: Col. 3, Lines 34-61 (comparison of upgrade process execution time to reference timing)); and 
where the captured parameter differs from the pre-determined parameter by more than a
pre-determined threshold, outputting a signal indicative of a change in operating state of the
computing device (Hu: Col. 2, Lines 42-63; Col. 3, Lines 34-61; Col. 4, Lines 1-16 (hang monitor generates hang alert message if the upgrade process execution time exceeds the reference time plus latency tolerance time)).

Regarding claim 2, Hu discloses: 
A method as claimed in claim 1, wherein the signal indicative of a change in the operating state of the computing device is output where the captured parameter is greater than the predetermined parameter by more than the pre-determined threshold (Hu: Col. 2, Lines 42-63; Col. 3, Lines 34-61; Col. 4, Lines 1-16 (hang monitor generates hang alert message if the upgrade process execution time exceeds the reference time plus latency tolerance time)).
	
Regarding claim 4, Hu discloses: 
A method as claimed in claim 3, wherein the method comprises updating one of the computing device and the system agent in a time period between executions of the introduced process (Hu: Col. 17, Lines 17-55 (hang monitor periodically communicates with hosts to retrieve runtime execution timing data using various techniques); Col. 19, Lines 47-62 (hang monitor sends update message when upgrade process is resumed and/or completed)).

Regarding claim 6, Hu discloses: 
A method as claimed in claim 1, wherein the pre-determined parameter comprises a
nominal time taken to execute the introduced process for a given operating state of the computing device (Hu: Col. 2, Lines 42-63; Col. 3, Lines 34-61 (use of reference execution time for an upgrade process to determine if it hangs)).

Regarding claim 7, Hu discloses: 
A method as claimed in claim 1, wherein the signal indicative of a change in the operating state of the computing device is a signal indicative of an increased time taken to execute the introduced process (Hu: Col. 2, Lines 42-63; Col. 3, Lines 34-61 (hang monitor sends hang alert message if execution time exceeds reference execution time plus latency threshold)).

Regarding claim 8, Hu discloses: 
A method as claimed in claim 1, wherein the method comprises executing a plurality of introduced processes on the computing device (Hu: Col. 4, Lines 17-56 (multiple upgrade processes may execute on the same host)), 
capturing at least one captured parameter relating to each introduced process (Hu: Col. 4, Lines 17-56 (capture runtime execution timing data for additional processes)), 
comparing the captured parameters to corresponding pre-determined parameters (Hu: Col. 4, Lines 17-56 (comparison of captured runtime execution timing data to reference timing data to determine if process is in hang state)), and 
where the captured parameter differs from the pre-determined parameter by more than a pre-determined threshold for at least one of the captured parameters, outputting the signal indicative of a change in the operating state of the computing device (Hu: Col. 4, Lines 1-16 (comparison of captured runtime execution timing data to reference timing data to determine if process is in hang state; reference timing data comprises reference execution time (corresponding to pre-determined parameter in the claim) and latency tolerance time (corresponding to pre-determined threshold in the claim)); Col. 4, Lines 17-56 (comparison of captured runtime execution timing data to reference timing data to determine if process is in hang state; if so, hang monitor generates a hang alert message)).

Regarding claim 9, Hu discloses:
A method as claimed in claim 8, wherein the plurality of introduced processes are introduced simultaneously (Hu: Col. 4, Lines 17-56 (multiple upgrade processes may execute on the same host); Col. 28, Lines 3-6 (In various embodiments, processing unit 604 can execute a variety of programs in response to program code and can maintain multiple concurrently executing programs or processes.)).

Regarding claim 10, Hu discloses:
 	A method as claimed in claim 8, wherein the plurality of introduced processes are introduced in a pre-determined sequence, with a time period between each introduced process (Hu: Col. 13, Lines 9-35 (the overall upgrade operation may be performed in phases; during each phase, one or more upgrade processes may execute on one or more of the hosts; upgrade orchestrator may ensure that a current set of upgrade processes execute to successful completion before initiating and proceeding with the next set of upgrade processes; the time period between phases corresponds to the time period in the claim)).

Regarding claim 17, Hu discloses: 
A method as claimed in claim 1, wherein the method comprises updating the predetermined parameter based on captured parameters from at least one previous execution of the introduced process (Hu: Col. 17, Lines 1-60 (hang monitor may store runtime execution timing data for upgrade processes and use that information to determine processes that are in a hang state)). 

Regarding claim 18, Hu discloses: 
A method as claimed in claim 1, wherein the method comprises modifying an operating state of the computing device and/or an operating state of the system agent in response to the signal (Hu: Col. 18, Lines 26-35 (alert message generated by hang monitor may include an option to terminate (e.g., kill the execution of) the hung upgrade process, to restart the hung upgrade process, to terminate or restart the entire upgrade operation, to continue waiting, etc.; this corresponds to modifying the operating state of the computing device)).

Regarding claim 19, Hu discloses: 
A method as claimed in claim 1, wherein the method comprises reverting to a previous operating state of the computing device and/or a previous operating state of the system agent in response to the signal (Hu: Col. 18, Lines 26-35 (alert message generated by hang monitor may include an option to terminate (e.g., kill the execution of) the hung upgrade process, to restart the hung upgrade process, to terminate or restart the entire upgrade operation, to continue waiting, etc.; the killing and/or restarting of the hung process corresponds to reverting to a previous operating state of the computing device (i.e., from a hung state to normal operation))).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 16, and 20
Claims 3, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hu et al. (U.S. Patent No. 9,740,474).

Claim 3
Regarding claim 3, Hu discloses: 
A method as claimed in claim 1, wherein the method comprises periodically executing the introduced process on the computing device, capturing the captured parameter for each execution, and comparing the captured parameter to the pre-determined parameter for each execution (Hu: Col. 2, Lines 42-63; Col. 3, Lines 34-61 (monitoring of upgrade process); Col. 13, Lines 9-35 (upgrades may be performed in phases; upgrade orchestrator may ensure that a current set of upgrade processes execute to successful completion before initiating and proceeding with the next set of upgrade processes)).

	Hu teaches monitoring upgrade processes for hangs and that upgrades may be performed in phases, but does not explicitly teach periodically executing the introduced process on the computing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the performance of the upgrades in phases and not initiating a set of upgrade processes before the previous set of upgrade processes have successfully completed would result in the periodic execution of upgrade processes.

Claim 16
Regarding claim 16, Hu discloses: 
A method as claimed in claim 1, wherein the pre-determined threshold comprises any or
any combination of a pre-defined percentage or the standard deviation of the pre-determined
parameter (Hu: Lo. 14, Line 58 to Col. 15, Line 53 (latency tolerance time)).

Hu teaches use of a pre-determined latency tolerance time which is an amount of time over a pre-determined reference threshold time that the process execution time needs to exceed before being considered in a hang state.  While Hu does not explicitly teach that the latency tolerance time is a percentage of the reference threshold time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the latency tolerance time is a fraction of the reference threshold time and may be determined as a percentage of the pre-determined reference threshold time.  The percentage used may be based on expected host or network performance and allow for a sufficient time buffer for the upgrade process to finish execution and avoid a false positive determination of a hang state (Hu: Lo. 14, Line 58 to Col. 15, Line 4).

Claim 20
Regarding claim 20, Hu discloses: 
A method of operating a system comprising first and second computing devices, the method comprising:  
running a system agent on the first computing device (Hu: Col. 2, Lines 36-63 (use of hang monitor)); 
executing an introduced process on the first computing device (Hu: Col. 2, Lines 36-63 (executing upgrade process)); 
capturing a captured parameter relating to at least one of the system agent and the introduced process (Hu: Col. 3, Lines 17-34 (hang monitor accesses runtime execution timing data for upgrade process)); 
comparing the captured parameter to a pre-determined parameter (Hu: Col. 3, Lines 34-61 (comparison of upgrade process execution time to reference timing)); and
where the captured parameter differs from the pre-determined parameter by more than a pre-determined threshold, outputting a signal indicative of a change in an operating state of the first computing device (Hu: Col. 2, Lines 42-63; Col. 3, Lines 34-61; Col. 4, Lines 1-16 (hang monitor generates hang alert message if the upgrade process execution time exceeds the reference time plus latency tolerance time)); and 
in response to the signal, modifying an operating state of the second computing device and/or modifying an operating state of a system agent running on the second computing device (Hu: Col. 17, Lines 1-60 (Hang monitor may monitor the execution time of various upgrade processes on various hosts and may store runtime execution timing data for upgrade processes.  The hang monitor may also periodically communicate with the hosts to retrieve runtime execution timing data.)).

Hu teaches that the hang monitor may monitor the execution time of various upgrade processes on various hosts and may store runtime execution timing data for upgrade processes.  The hang monitor may also periodically communicate with the hosts to retrieve runtime execution timing data.  While Hu does not explicitly teach modifying an operating state of a second device/agent in response to a hang signal, the storing of runtime execution timing data allows for updated expected reference execution timing data to be used for executing future upgrade processes on hosts with similar performance and configurations as the first computing device on which the upgrade process had a hang state.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that updated reference execution timing data would provide more accurate expected execution times and reduce false positives for hang detection.

Claims 11-12
Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Hu et al. (U.S. Patent No. 9,740,474) in view of Zaitsev (European Patent Publication No. EP 2388695).

Claim 11
Regarding claim 11, Hu discloses: 
A method as claimed in claim 1, wherein the method comprises capturing a second captured parameter relating to the introduced process (Hu: Col. 3, Lines 17-34 (hang monitor accesses runtime execution timing data for upgrade process)), 
comparing the second captured parameter to the second pre-determined parameter (Hu: Col. 3, Lines 34-61 (comparison of upgrade process execution time to reference timing)), and 
where the first captured parameter differs from the first pre-determined parameter by more than a first pre-determined threshold, and/or the second captured parameter differs from the second pre-determined parameter by more than a second pre-determined threshold, outputting the signal indicative of a change in the operating state of the computing device (Hu: Col. 2, Lines 42-63; Col. 3, Lines 34-61; Col. 4, Lines 1-16 (hang monitor generates hang alert message if the upgrade process execution time exceeds the reference time plus latency tolerance time)).

Further regarding claim 11, Hu does not explicitly disclose, but Zaitsev teaches:
capturing a first captured parameter relating to the system agent (Zaitsev: ¶ [0009] (software agent monitors system resource utilization for first program (antivirus), corresponding to the introduced process, and one or more second programs); ¶ [0015]-[0018] (software agent monitors system resource utilization which includes various parameters)); and 
comparing the first captured parameter to a first pre-determined parameter (Zaitsev: ¶ [0016]-[0018] and ¶ [0020] (comparison of parameters to pre-determined critical levels)).

Hu does not explicitly teach capturing a parameter relating to the system agent (hang monitor) as required in the claim.  Zaitsev teaches use of a software agent that monitors system resource utilization, which includes various parameters.  The parameters are compared to pre-determined critical levels (corresponding to the pre-determined parameters in the claim).  Zaitsev further teaches that the software agent determines the time and amount the resource utilization parameter is above a critical level and passes information to a decision engine for analysis.  Zaitsev further teaches monitoring parameters for all concurrently executing applications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that resource utilization parameters associated with the hang monitor taught by Hu (corresponding to the system agent in the claim) could also be monitored.  One of ordinary skill in the art would be motivated to do so to ensure that the hang monitor is not causing any conflicts in the system.

Claims 12
Regarding claim 12, Hu in view of Zaitsev discloses: 
A method as claimed in claim 11, wherein the first captured parameter comprises
processing overhead of the system agent (Zaitsev: ¶ [0009] (software agent monitors system resource utilization for first program (antivirus), corresponding to the overhead of the system agent); ¶ [0018]-[0019] (software agent monitors system resource utilization which may include, but is not limited to, CPU utilization, RAM utilization, hard disk utilization, and other parameters; determination of period of time for exceeding a critical level versus a predetermined period of time); ¶ [0021]-[0024] (determination of time and amount the resource utilization parameter is above critical level)) and 
the second captured parameter comprises a time taken to execute the introduced process (Hu: Col. 3, Lines 17-34 (hang monitor accesses runtime execution timing data for upgrade process)).

Claims 13-14
Claims 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Hu et al. (U.S. Patent No. 9,740,474) in view of Bhatkar et al. (U.S. Patent No. 8,555,385).

Claim 13
Regarding claim 13, Hu does not explicitly disclose, but Bhatkar teaches:
A method as claimed in claim 1, wherein the introduced process comprises a low-level process (Bhatkar: Col. 1, Lines 33-40).

Hu teaches introducing upgrade processes but does not explicitly teach introducing a low level process as described in the claim.  Bhatkar teaches methods for identifying and analyzing low level actions as part of techniques for behavior based malware analysis (Bhatkar: Col. 1, Lines 33-40).  Bhatkar further teaches that low level actions may include opening/closing a file and writing to a file (Bhatkar: Col. 11, Lines 34-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques for analyzing low level actions taught by Bhatkar in conjunction with the resource utilization monitoring taught by Hu since the upgrade processes taught by Hu would likely involve modifying and/or updating files.  One of ordinary skill in the art would be motivated to do so to more easily detect low level processes that may encounter problems and enter a hang state.  In addition, one of ordinary skill in the art would recognize opening/closing a file and writing to a file as being common actions performed by software applications. 

Claim 14
Hu teaches monitoring executed upgrade programs and writing/reading reference execution timing data from storage (Hu: Col. 2, Lines 36-63 (executing upgrade process); Col. 17, Lines 1-60 (hang monitor may store runtime execution timing data for upgrade processes and use that information to determine processes that are in a hang state)), corresponding to reading or writing to a disk or registry in the claim.  Bhatkar teaches methods for identifying and analyzing low level actions as part of techniques for behavior based malware analysis (Bhatkar: Col. 1, Lines 33-40).  Bhatkar further teaches executing a system utility that may perform one or more of: loading a DLL, injecting a remote process thread, running an executable, running a service, and adding a program to a run registry key (Bhatkar: Col. 2, Lines 24-28), corresponding to “reading or writing to a registry,” “loading or unloading a dynamic linked library,” and “starting a process” in the claim.  Bhatkar further teaches that low level actions may include opening/closing a file and writing to a file (Bhatkar: Col. 11, Lines 34-42), corresponding to “reading or writing to a disk” and “creating an empty file” in the claim.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system utility such as taught by Bhatkar in conjunction with the resource utilization monitoring taught by Hu.  One of ordinary skill in the art would be motivated to do so to more easily detect low level processes that may encounter problems and enter a hang state.  In addition, one of ordinary skill in the art would recognize the actions performed by the system utility as being common actions performed by software applications. 

Regarding claim 14, Hu in view of Bhatkar discloses: 
A method as claimed in claim 1, wherein the introduced process comprises any or any combination of reading or writing to a disk, reading or writing to a registry, creating an empty file, creating a hidden window, allocating or clearing a block of memory, opening and closing an event handler, loading or unloading a dynamic linked library, sending a UDP datagram to a port, starting a process, starting computing device boot processes, posting or receiving a message to or from a window, creating a thread and signalling an event object held by the thread, and measuring an interval between successive timeslices allocated to a process (Hu: Col. 2, Lines 36-63 and Col. 17, Lines 1-60; Bhatkar: Col. 2, Lines 24-28 and Col. 11, Lines 34-42).



Claim 15
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Hu et al. (U.S. Patent No. 9,740,474) in view of Castelli et al. (U.S. Patent No. 8,234,229).

Regarding claim 15, Hu does not explicitly disclose, but Castelli teaches:
A method as claimed in claim 1, wherein the pre-determined parameter comprises a mean value of a nominal corresponding parameter of the introduced process or the system agent for a given operating state of the computing device and/or system agent (Castelli: Col. 2, Lines 49-58; Col. 10, Lines 41-47).

	Hu teaches use of reference execution timing data to detect hang states for upgrade processes.  The reference execution timing data comprises reference execution time (corresponding to pre-determined parameter in the claim) and latency tolerance time (Hu: Col. 4, Lines 1-16).  However, Hu does not explicitly teach the pre-determined parameter comprising a mean value of a nominal corresponding parameter as described in the claim.  Castelli teaches predicting resource utilization in a computer system (Castelli: Col. 2, Lines 49-58) and detecting resource saturation using the average value of a monitored resource (Castelli: Col. 10, Lines 41-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an average value, as taught by Castelli, in conjunction with calculating pre-determined reference execution times used by the resource utilization monitoring taught by Hu.  One of ordinary skill in the art would be motivated to do so to better define the expected reference execution timing data for upgrade processes for specific system configurations. 

Prior Art
Prior art which was made of record and presented in previous Office actions and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on September 14, 2022) with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered have been fully considered and are persuasive.
Regarding the rejection of the independent claims, Applicant presents arguments that “there is no teaching or guidance provided in Zaitsev toward capturing a time taken to execute an introduced process in the context of the claims of the present application.”
Upon consideration of Applicant’s arguments and the amended claims, the Examiner agrees. Therefore, the rejections under 35 U.S.C. § 103 have been withdrawn.  However, upon further consideration and search of the prior art, a new ground(s) of rejection is made under 35 U.S.C. § 102(a)(1)/102(a)(2) and 35 U.S.C. § 103.
Accordingly, claims 1-2, 4, 6-10, and 17-19 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) and claims 3, 11-16, and 20 are rejected under 35 U.S.C. § 103 as detailed above.
This Office action is being made non-final due to the new grounds of rejection presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113